Citation Nr: 1723534	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-45 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-service connected pension benefits in the amount of $37,008.00.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to December 1970 and August 1973 to August 1975.
This matter comes before the Board of Veterans' Appeals (Board) from an August 2015 decision by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.

The Board notes the Veteran has not challenged the creation or the calculation of the overpayment at issue.  Absent any indication or allegation that the debt is invalid, this decision is limited to the issue of entitlement to waiver of the assessed overpayment.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. § 1.911 (c)(1) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran began receiving nonservice-connected pension benefits effective August 1, 2004.

2.  In January 2008, the Veteran was notified of grant of entitlement to Social Security Administration (SSA) disability benefits, effective June 2004.

3.  In March 2008, the Veteran requested the VA terminate his pension benefits and resume 10% compensation benefits, based his grant of entitlement to SSA disability benefits.

4.  In May 2008, the Veteran notified the VA that he was represented by the American Legion, and requested that he be provided relevant information so that he could seek proper assistance from his representative. 

5.  VA notified the Veteran in May 2008 of a proposal to terminate pension payments effective August 1, 2004, and to begin 10% compensation.  The notification also requested the Veteran to disclose any retroactive payments from SSA, and advised that a retroactive payment could significantly impact the amount of overpayment from the VA.  Further, the notification provided notice of the Veteran's right to submit evidence, obtain a personal hearing, and obtain representation.  The Veteran did not respond to this notice.

6.  In August 2008, the DMC notified the Veteran of plans to withhold VA benefits, beginning November 2008, to recoup $37,008.00 overpayment of compensation and pension benefits.  The letter contained notice that an application for waiver of indebtedness must be made within 180 from the date of notification of indebtedness.  

7.  The Veteran submitted an application for waiver of indebtedness in June 2015.
.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of Veteran's pension benefits is precluded because the application requesting waiver of overpayment was received more than 180 days after notification of the overpayment and of the 180 time limit for requesting waiver.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board notes that the provisions of law and regulations which set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).

The Veteran was awarded VA pension benefits in August 2003.  It is uncontested that he was provided notice which informed him that he was obligated to provide prompt notice of any change in income or net worth, and that a failure to provide such would result in the creation of an overpayment which would be subject to recovery.  

In January 2008, the Veteran was granted entitlement to SSA disability benefits, effective June 2004.

The Veteran submitted information regarding the SSA award to the RO in March 2008, and requested to terminate VA pension benefits and resume 10% compensation benefits based on his grant of entitlement to SSA disability benefits. According to the SSA award, the Veteran began receiving SSA disability payment beginning in February 2008.  

Subsequently, the Veteran notified the VA in a May 2008 letter, that he was represented by the American Legion, and requested that he be provided relevant information to seek proper assistance from his representative. 

A May 2008 RO letter to the Veteran confirmed receipt of his notification of award of SSA benefits.  The VA proposed to terminate VA pension payments effective August 2004, and begin 10% compensation on the same date.  

Specifically, the Veteran's VA pension award was reduced, which the VA indicated may ultimately result in an overpayment of benefits he had been paid.  At that time, the VA was unaware of what the Veteran now reports to be an approximately $40,000 retroactive payment from SSA to the Veteran in 2008.  However, the VA informed the Veteran that if the proposed action was implemented and resulted in an overpayment, he would be notified of the exact amount of the overpayment and be given repayment information at a later date.  

By letter of August 2008, VA informed the Veteran that he had been paid $37,008.00 more than he was entitled to receive.  He was notified that VA would begin to recover the funds by withholding pension benefits beginning November 2008, until the amount was recouped.  He was also informed that he had a right to dispute the debt and the right to request a waiver.  If he requested waiver, he had the right to a hearing.  The letter additionally stated that "information regarding these options is on the enclosed document entitled, Notice of Rights and Obligations." This document included the 180 filing time limit.  The Board recognizes that the referenced enclosed document entitled "Notice of Rights and Obligations" was not of record, and that only the first page of the August 2008 is scanned into the VBMS file.  However, under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  The Board finds therefore that the specific notice provisions applicable here were followed.  See 38 U.S.C.A. §  5302(a)(West 2014)(stating that VA "shall include in the notification to the payee [of indebtedness to VA] a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedures for submitting the application").

The Veteran's request for waiver of overpayment was received in June 2015.  
In a decision letter in August 2015, the Committee on Waivers and Compromises denied the request for waiver of recovery of overpayment because the waiver had not been received within 180 days of the date of notification of the indebtedness, of which he was informed by RO letter of August 2008.  

In the Veterans Notice of Disagreement (NOD), he stated that he did not have knowledge of the 180 day requirement to submit a waiver request, but was now requesting a waiver due to his health and welfare.  He also explained that his failure to submit a timely request for waiver of indebtedness was due to his homelessness, mental illness, and medical treatments.  Additionally, according to the Veteran's VA Form 9, he feels that he should not be required to repay the debt because he asked the VA to stop pension payments in March and May 2008. 

Applicable Law and Regulations

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  

A request for waiver of indebtedness under this section shall only be considered if made within 180 days following the date of a notice of indebtedness issued by VA on or after April 1, 1983, to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United States Court of Appeals for Veterans Claims (CAVC) held that before a claim for waiver of an overpayment may be adjudicated, the matter of whether the overpayment was properly created must first be addressed if the appellant asserts the invalidity of the debt.  The VA General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98. 

Here, the Veteran does not contend, and the record does not show, that the debt in this case was not validly incurred or that the calculated amount of the debt is incorrect.  There is no question that there was an overpayment of VA pension benefits based on information supplied by the Veteran to VA.  The Board finds that the indebtedness of $37,008.00 was properly established.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

The governing regulation, 38 C.F.R. § 1.963(b), places the burden upon the Veteran to prove that there was a delay in receipt of the notice of indebtedness as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control.  

Here, the Veteran does not allege that he did not receive the August 9, 2008 letter which notified him that his VA payments would be reduced to recoup the overpayment of VA pension benefits.  While he has contended that he was not informed that he could request a waiver of indebtedness, the August 2008 letter twice uses the word "waiver" and informed him that he could request a waiver and, if so, he would then have the right to a hearing.  The Board finds that the evidence indicates he was informed of the 180 day time limit.  

There is no contention or evidence that there was a delay in receipt of the notice of indebtedness as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control.  

Accordingly, despite the appellant's sincere arguments, the Board is bound by the statutes and regulations discussed above.  38 U.S.C.A. § 7104 (c); 38 C.F.R. § 19.5.  Neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court), as legal bodies of statutory creation, are empowered to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. § 503 (b); McCay v. Brown, 9 Vet. App. 183, 189   (1996) (The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503 (a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion).  See also Moffitt v. Brown, 10 Vet. App. 214, 225   (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (Harvey v. Brown, 6 Vet. App. 416, 425   (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138   (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503 (a) to provide equitable relief at his discretion).

As such, the Board must conclude that the preponderance of the evidence is against the application for waiver of overpayment of VA pension benefits based on it not being timely filed.


ORDER


Waiver of recovery of an overpayment of nonservice-connected pension benefits is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


